Citation Nr: 0901536	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative 
changes, lumbosacral spine. 

3.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on duty from June 1979 to August 1979 and 
September 1982 to July 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision rendered by the 
Ft. Harrison, Montana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2008, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  Degenerative changes, lumbosacral spine is attributable 
to service.  

4.  A bilateral knee disability is attributable to service. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).   

2.  Degenerative changes, lumbosacral spine were incurred in 
service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  A bilateral knee disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Factual Background

Service medical show that the veteran complained of left ear 
pain and congestion in January 1990.  In March 1984, right 
side of back tender to touch was noted.  There was moderate 
swelling and negative discoloration and/or edema.  Strained 
back muscle was assessed.  In May 1984, the veteran reported 
that he injured his knee while playing soccer.  Knee strain 
was noted.  It was shown that the right knee was swollen, but 
the veteran had good range of motion.  Later that month, it 
was noted that the veteran injured his right knee.  Knee pain 
resolved was noted.  Fuzzy molds on the back were noted in 
May 1984.  

A February 1985 record shows that the veteran injured his 
back while doing aerobics and that he complained of 
difficulty running, bending, and walking.  Examination showed 
both ears had cerumen.  The right side of the back was shown 
to be more swollen than the left side.  An assessment of 
muscle spasm to the back was noted.  Recurring left knee pain 
was noted in October 1988.  Overuse of the left knee was 
noted at that time.  The veteran reported left ear scratching 
sensation in March 1987.  No pain or other discomfort was 
noted.  Examination showed the ears were normal.  Aviation 
noise exposed requires hearing protection was noted.  Ear 
pain was noted again in May 1987.  The veteran was seen for 
right knee pain in May 1987.  Small effusion right knee and 
tenderness right patella was noted.  Traumatic synovitis was 
diagnosed.  

Examinations in October 1978, June 1979, December 1981, 
September 1982, July 1983, February 1984, May 1985, March 
1986, March 1988, November 1989 and February 1990 revealed 
normal ears, lower extremities, and spine.  The veteran 
denied ear trouble, recurrent back pain and tricked or locked 
knee during these examinations.  

Post service treatment records show a diagnosis of left 
greater than right patellofemoral/patellar tendonitis in 
September 2003.  A history of low back pain was noted in 
February 2004.  Low back pain radiating to left lower 
extremity was also noted in February 2004.  

In December 2004, it was noted that the veteran had ongoing 
problems with his knees for many years and that he reported 
no specific injuries to his knees.  However, it was noted 
that after a soccer game in service the veteran woke up with 
swollen knees.  It was further noted that the veteran had 
chronic low back pain which has been intermittently 
bothersome since 1983.  More left sided pain than right sided 
pain and occasional radiation, numbness and tingling into the 
toes, all on the left side, were noted.  

In December 2005, the veteran's private physician, M.W.W., 
noted that the veteran had chronic low back pain which has 
been intermittently bothersome since 1983.  It was noted that 
the veteran denied any specific injury or trauma.  
Examination showed the ears were within normal limits and 
that the veteran had some mild limitation of flexion of the 
lumbar spine and moderate limitation of extension.  It was 
noted that a MRI taken in December 2004 showed some mild to 
moderate degenerative posterior element changes and a MRI 
taken in February 2004 showed some disk space narrowing at 
L5-S1 with some signal change.  An assessment was  given of 
symptomatic lateral recess stenosis L4-5 left.  

The veteran was afforded a VA compensation and pension 
examination in June 2006.  During this examination, the 
veteran was given an assessment of bilateral meniscus tears.  
It was noted that during service over use and knee strain 
were noted.  The examiner opined that the veteran's current 
bilateral knee condition is not caused by or a result of the 
knee condition seen for during service.  She noted that these 
conditions were not related.  The veteran was also diagnosed 
with degenerative disk disease.  It was noted that the 
veteran was treated for muscle spasms in service.  The 
examiner opined that the currently diagnosed condition of 
spinal stenosis and degenerative disk disease is unlikely due 
to or caused by muscle spasms.  It was noted that current 
radiology findings confirm degenerative disease at L5/S1.  
The examiner opined that the veteran's current low back 
condition was less likely than not began during service or 
was caused by service.  

In October 2006, the veteran's private physician, M.J.S., 
noted that he had treated the veteran for knee problems since 
September 2003 and that he had a history of an injury to his 
knees while playing soccer in service.  It was noted that the 
day after he played soccer both of his knees were swollen and 
sore, and ever since that time the veteran has had difficulty 
with prolonged sitting.  M.J.S. noted that it is apparent 
from the history, and it was apparent at that time in 
September 2003, that there was a direct relationship with his 
ongoing knee pain and the injury he sustained during his 
soccer participation while in service.  Also in October 2006, 
K.C.B, the veteran's physician, opined that the veteran's 
severe lumbar degenerative disc disease is attributable to 
his years of flying helicopters in service and that it is 
well documented that rotary wing aircrafts cause significant 
stresses on the lumbar spine and in fact it has in the 
veteran's case.  

In a June 2007 VA compensation and pension examination, the 
veteran reported significant in service noise exposure from 
aircrafts.  The examiner opined that, given that hearing 
acuity was within normal limits upon entry into service and 
at separation, it is less than likely that the veteran's 
hearing acuity was adversely affected by service.  The VA 
examiner further opined that the occasional tinnitus, in the 
absence of significant hearing loss, it is considered within 
normal limits, and likewise less than likely related to that 
exposure.  

In another July 2007 VA compensation and pension opinion, the 
examiner noted that even though there is documentation of 
knee complaints in service, the type of complaints in service 
is not consistent with the current bilateral knee, which is 
bilateral meniscus tears.  The examiner noted that meniscus 
tear symptoms will manifest as mechanical catching or locking 
along with loss of passive smooth motion of the knee, 
inability to squat or kneel, palpably popping on the joint 
line and some joint effusion.  The examiner noted that 
swelling of the right knee was noted on one occasion in 1984.  
He noted that there were no swelling or other symptoms that 
would lead the examiner to suspect meniscus tear on the left 
or right.  Additionally, it was noted that, the veteran had 
none of these complaints in service.  The VA examiner noted 
that the veteran currently has a diagnosis of meniscus tears 
bilaterally of the knees but, after review of the file and 
discussion with orthopedics, he opined that the current 
bilateral knee complaints are not related to the complaints 
of knee pain 15 years ago while in service.  The VA examiner 
further found that while there were two complaints of back 
pain in service, one in 1984 and the second in 1985, there 
were no follow up complaints until 2003.  He noted that the 
veteran's private physician noted that the veteran's symptoms 
began in August or September of 2003, nearly 13 years after 
discharge from service or 18 years after the first 
complaints.  The examiner noted that there is no 
documentation in service of lower radicular pain while on 
active duty.  He noted that the complaints in service 18 
years prior are not consistent with the current lumbar 
diagnosis of early degenerative disease which is present at 
the L5/S1 level manifesting joint space narrowing.  The VA 
examiner noted that the veteran is currently diagnosed with a 
back condition; however, after file review and discussion 
with orthopedics, the current low back complaints are not 
related to complaints of back pain 18 years ago while in 
service.  

In January 2008, another VA compensation and pension opinion 
was requested.  The opinion was issued by US Army flight 
surgeon and Board Certified Orthopedic Surgeon.  The VA 
examiner noted there is no direct evidence of a significant 
injury while in service that has a plausible causal link to 
development of lumbar degenerative disc disease or lumbar 
spinal stenosis.  It was noted that the two episodes of back 
muscle strains that are outlined in service were not 
associated with a significant flight event.  It was noted 
that after the February 1985 episode the veteran completed a 
class II Flight PE and was found fit for full flying duty.  
The examiner noted that there is no evidence that the 
veteran's lumbar spinal stenosis or degenerative disc disease 
began during or was made worse during service.  It was noted 
that the lack of any substantive documentation between 1985 
and 2003 as relates to any objective evidence is suggestive 
of a natural progression of lumbar degenerative disc disease 
or spinal stenosis, and the radiographic interpretation of 
June 2006 noting mild degenerative changes L5-S1 precludes 
the opportunity of offering a plausible medical opinion that 
there exists a relationship between the veteran's current 
disability, and an injury, disease, or event while in 
service.  

The January 2008 VA examiner further explained that while it 
is speculated that repetitive vibration and/or ergonomics 
contribute to a higher risk of back ache or lumbago in 
helicopter pilots, there are no conclusive studies 
substantiating an association with degenerative disc disease 
and/or lumbar spinal stenosis.  Hence, the veteran's current 
lumbar degenerative disc disease and/or spinal stenosis is 
not caused by or a result of service.  The examiner noted 
that the lack of any substantive documentation between 
release from service in 1990 through 2003 as relates to any 
objective evidence of a natural progression of lumbar 
degenerative disc disease and/or spinal stenosis results in 
the professional medical opinion that the veteran's service 
duty as a helicopter pilot did not contribute to the 
veteran's current back disability.  The VA examiner opined 
that, on review of the compensation and pension examinations 
of June 2006 and July 2006(sic), there is no reasonable 
causal connection between service documentation and the 
veteran's current degenerative lumbar disc disease.  

The veteran submitted a statement by J.A.M. which noted the 
intermittent or persistent tinnitus not present in the past 
but starting after exposure to combat noise such as mortar 
explosions, IED blast or small arm fire is by association 
related to combat acoustic trauma.  It was noted that hearing 
test may or may not reflect hearing change produced by the 
acoustic trauma and that the damage to the inner ear hair 
cells may not be severe enough to produce a hearing loss but 
is severe enough to produce tinnitus or the damage accrued in 
a frequency not tested by a routine audiogram.  The statement 
was not dated nor did it specifically refer to the veteran.  

In May 2008, P.D., noted that after reviewing the veteran's 
records, his oral history and physical examination, he found 
that the veteran's current back condition for which he is 
treating was more likely than not caused by his years of 
flying helicopters in service.  P.D. noted that he was a 
former U.S. Flight Surgeon who has personally flown 
helicopters and who could attest to the fact that hours of a 
seated position in ergonomically deficient seats and working 
all three sets of controls simultaneously, can cause 
tremendous strain on the low back with the resulting 
traumatic condition the veteran's has today.  

In June 2008, private physician, C.G.S., opined that the 
combination of the accumulative stress and strain from being 
a helicopter pilot as well as the incidents that occurred 
while doing physical training including soccer while in 
service have resulted in the progressive degenerative 
condition of the veteran's knees.  C.G.S. noted that 
treatment should be covered as a medical condition that 
resulted from the veteran's service. 

In June 2008, M.W.W, noted that the veteran has been his 
patient for years and that he has reported problems with his 
back since service.  M.W.W. noted that while he is not a 
pilot himself, he has flown in helicopters on several 
occasions and have observed the physical workout that you 
receive piloting a helicopter.  He noted that if the 
helicopter is not ergonomically correct, this would certainly 
contribute to repetitive trauma that would lead to 
degenerative conditions such as seen in the veteran's back.  
M.W.W. further noted that P.D. opined that the veteran's 
current back conditions are more likely than not related to 
the veteran's years of flying helicopters in service.  M.W.W. 
noted that he would concur with P.D. experiences that 
helicopter service was more likely a contributing factor to 
the veteran's current need for surgical treatment in his 
back.   

The veteran has submitted articles discussing the problem 
with back pain and helicopter pilots.  Via various statements 
and arguments, the veteran has reported that as a helicopter 
pilot he suffered repeated and continued aggravation of his 
low back.  The veteran has reported that he started having 
low back pain while in flight school in service.  He reported 
that the helicopter seats in service were uncomfortable and 
that he spent approximately eight and a half months, at 
approximately three to five hours in these seats.  The 
veteran reported continued back problems since flight school 
and that he "sucked up" the pain in service to avoid being 
"grounded."  The veteran further reported that in 1983, he 
woke up with swollen knees after playing soccer the day 
before.  The veteran has reported that as a helicopter pilot 
he was exposed to constant and excessive acoustic trauma at 
thresholds of 106 decibels.  

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection for a chronic disease, including 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

Entitlement to service connection for tinnitus

The veteran is seeking service connection for tinnitus.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
tinnitus is warranted.  

The evidence shows that the veteran has tinnitus.  Service 
medical show that the veteran complained of left ear pain and 
congestion in January 1970.  The veteran reported left ear 
scratching sensation in March 1987 and aviation noise exposed 
requires hearing protection was noted.  Ear pain was noted in 
May 1987.  Aviation noise exposed requires hearing protection 
was again noted.  The veteran has asserted that as a 
helicopter pilot he was exposed to constant and excessive 
acoustic trauma at thresholds of 106 decibels.  He further 
testified at his June 2008 hearing that his tinnitus began 
five years into service and that it has continued since then.  

In the June 2007 VA compensation and pension examination, the 
veteran reported significant in service noise exposure from 
aircrafts.  The examiner opined that, given that hearing 
acuity was within normal limits upon entry into service and 
at separation, it is less than likely that the veteran's 
hearing acuity was adversely affected by service.  The VA 
examiner further opined that the occasional tinnitus, in the 
absence of significant hearing loss, it is considered within 
normal limits, and likewise less than likely related to that 
exposure.  

The Board finds that the evidence supports a finding of a 
nexus between the noise the veteran was exposed to in service 
and the current tinnitus.  The Board finds the veteran both 
competent and credible when it comes to the evidence about 
his exposure to noise during service.  A layman is competent 
to report that he was exposed to noise.  The veteran's 
reports about the frequency and duration of the noise 
exposure during service are persuasive.  The Board further 
finds the evidence proffered by the veteran about the onset 
of his tinnitus persuasive.  Although the VA examiner noted 
that in the absence of significant hearing loss it is also 
considered to be less than likely related to that exposure, 
the Board will afford more probative value to the veteran's 
statements of in-service incurrence and continuity of 
symptomatology.  The veteran has presented competent evidence 
(his testimony) that he had tinnitus during service.  There 
is no basis to refute his testimony.  Accordingly service 
connection for bilateral tinnitus is granted.   

Entitlement to service connection for degenerative changes, 
lumbosacral spine 

The veteran has appealed the denial fo service connection for 
a lumbosacral spine disability.  The evidence shows that the 
veteran has degenerative changes of the lumbosacral spine.  
The record also shows a diagnosis of spinal stenosis and 
degenerative disk disease.  As the veteran has established a 
back disability, this case hinges on whether the veteran's 
disability is related to service.  

Service medical records show that the veteran was treated for 
right side back tenderness in March 1984 and that he injured 
his back while doing aerobics in February 1985.  An 
assessment of muscle spasm to the back was noted in the 
February 1985 examination.  Examinations in October 1978, 
June 1979, December 1981, September 1982, July 1983, February 
1984, May 1985, March 1986, March 1988, November 1989 and 
February 1990 revealed normal spine.  The veteran denied 
recurrent back pain during these examinations.  

In this case, the Board is presented with conflicting 
opinions regarding the etiology of the veteran's disability.  
In the June 2006 VA compensation and pension examination, the 
veteran was diagnosed with degenerative disk disease and it 
was noted that the veteran was treated for muscle spasms in 
service.  The June 2006 VA examiner opined that the currently 
diagnosed condition of spinal stenosis and degenerative disk 
disease is unlikely due to or caused by muscle spasms.  It 
was noted that current radiology findings confirm 
degenerative disease at L5/S1.  The examiner opined that the 
veteran's current low back condition less likely than not 
began during service or was caused by service.  Also, the 
July 2007 VA examiner found that while there were two 
complaints of back pain in service, one in 1984 and the 
second in 1985, there were no follow up complaints until 
2003.  He noted that the veteran's private physician noted 
that the veteran's symptoms began in August or September of 
2003, nearly 13 years after discharge from service or 18 
years after the first complaints.  The July 2007 examiner 
noted that there is no documentation in service of lower 
extremities radicular pain while on active duty.  He noted 
that the complaints in service 18 years prior are not 
consistent with the current lumbar diagnosis of early 
degenerative disease which is present at the L5/S1 level 
manifesting joint space narrowing.  The July 2007 VA examiner 
noted that the veteran is currently diagnosed with a back 
condition; however, after file review and discussion with 
orthopedics, the current low back complaints are not related 
to complaints of back pain 18 years ago while in service.  

In the January 2008 VA compensation and pension opinion 
issued by a US Army flight surgeon and board certified 
orthopedic surgeon, the VA examiner noted there is no direct 
evidence of a significant injury while in service that has a 
plausible causal link to development of lumbar degenerative 
disc disease or lumbar spinal stenosis.  It was noted that 
the two episodes of back muscle strains that are outlined in 
service were not associated with a significant flight event.  
It was noted that after the February 1985 episode the veteran 
completed a class II Flight PE and was found fit for full 
flying duty.  The examiner noted that there is no evidence 
that the veteran's lumbar spinal stenosis or degenerative 
disc disease began during or was made worse during service.  
It was noted that the lack of any substantive documentation 
between 1985 and 2003 as relates to any objective evidence is 
suggestive of a natural progression of lumbar degenerative 
disc disease or spinal stenosis, and the radiographic 
interpretation of June 2006 noting mild degenerative changes 
L5-S1 precludes the opportunity of offering a plausible 
medical opinion that there exists a relationship between the 
veteran's current disability, and an injury, disease, or 
event while in service.  

The January 2008 VA examiner further explained that while it 
is speculated that repetitive vibration and/or ergonomics 
contribute to a higher risk of back ache or lumbago in 
helicopter pilots, there are no conclusive studies 
substantiating an association with degenerative disc disease 
and/or lumbar spinal stenosis.  Hence, the veteran's current 
lumbar degenerative disc disease and/or spinal stenosis is 
not caused by or a result of service.  The examiner noted 
that the lack of any substantive documentation between 
release from service in 1990 through 2003 as relates to any 
objective evidence of a natural progression of lumbar 
degenerative disc disease and/or spinal stenosis results in 
the professional medical opinion that the veteran's service 
duty as a helicopter pilot did not contribute to the 
veteran's current back disability.  The VA examiner opined 
that, on review of the compensation and pension examinations 
of June 2006 and July 2006(sic), there is no reasonable 
causal connection between service documentation and the 
veteran's current degenerative lumbar disc disease.  

However, in favor of the veteran's claim, in December 2005, 
M.W.W., noted that the veteran had chronic low back pain 
which has been intermittently bothersome since 1983.  In 
October 2006, K.C.B opined that the veteran's severe lumbar 
degenerative disc disease is attributable to his years of 
flying helicopters in service and that it is well documented 
that rotary wing aircrafts cause significant stresses on the 
lumbar spine and in fact it has in the veteran's case.  In 
May 2008, P.D. noted that after reviewing the veteran's 
records, his oral history and physical examination, he found 
that the veteran's current back condition for which he is 
treating was more likely than not caused by his years of 
flying helicopters in service.  P.D. noted that he was a 
former U.S. flight surgeon who has personally flown 
helicopters and who could attest to the fact that hours of a 
seated position in ergonomically deficient seats and working 
all three sets of controls simultaneously, can cause 
tremendous strain on the low back with the resulting 
traumatic condition the veteran's has today.  

In June 2008, M.W.W, noted that the veteran has been his 
patient for years and that he has reported problems with his 
back since service.  M.W.W. noted that while he is not a 
pilot himself, he has flown in helicopters on several 
occasions and have observed the physical workout that you 
receive piloting a helicopter.  He noted that if the 
helicopter is not ergonomically correct, this would certainly 
contribute to repetitive trauma that would lead to 
degenerative conditions such as seen in the veteran's back.  
M.W.W. further noted that P.D. opined that the veteran's 
current back conditions are more likely than not related to 
the veteran's years of flying helicopters in service.  M.W.W. 
noted that he would concur with P.D. experiences that 
helicopter service was more likely a contributing factor to 
the veteran's current need for surgical treatment in his 
back.   

While the record shows positive and negative opinions 
regarding the relationship of the veteran's back disability 
to service, there is persuasive evidence which indicates that 
the veteran's disability was likely caused by service.  
Service medical records show that the veteran was treated for 
right side back tenderness in March 1984 and that he injured 
his back while doing aerobics in February 1985.  In December 
2005, M.W.W., noted that the veteran had chronic low back 
pain which has been intermittently bothersome since 1983.  
K.C.B. opined in October 2006 that the veteran's severe 
lumbar degenerative disc disease is attributable to his years 
of flying helicopters in service and that it is well 
documented that rotary wing aircrafts cause significant 
stresses on the lumbar spine and in fact it has in the 
veteran's case.  P.D. noted in May 2008 that after reviewing 
the veteran's records, his oral history and physical 
examination, he found that the veteran's current back 
condition for which he is treating was more likely than not 
caused by his years of flying helicopters in service.  In 
June 2008, M.W.W. noted that he would concur with P.D. 
experiences that helicopter service was more likely a 
contributing factor to the veteran's current need for 
surgical treatment in his back.  The Board further notes that 
the veteran has presented credible testimony asserting that 
as a helicopter pilot he suffered repeated and continued 
aggravation of his low back.  

The Board recognizes that the VA examiners have opined 
differently and that the evidence supporting the claim is in 
equipoise with that against the claim.  However, in light of 
the service medical records, post service medical records, 
the private medical opinions and the veteran's testimony of 
continuity, the Board finds that it is more likely than not 
that the veteran's current disability is due to the in-
service manifestations.  The Board has weighed and balanced 
the evidence of record.  The Board finds that there is 
persuasive evidence establishing a nexus to service.  
Accordingly, service connection is granted.  

Entitlement to service connection for bilateral knee 
disability 

The veteran seeks service connection for a bilateral knee 
disability.  Service medical records show that in May 1984 
the veteran reported that he injured his knee while playing 
soccer.  Knee strain was noted.  Recurring left knee pain was 
noted in October 1988.  Overuse of the left knee was noted at 
that time.  The veteran was seen for right knee pain in May 
1987.  Small effusion right knee and tenderness right patella 
was noted.  Traumatic synovitis was diagnosed.  Examinations 
in October 1978, June 1979, December 1981, September 1982, 
July 1983, February 1984, May 1985, March 1986, March 1988, 
November 1989 and February 1990 revealed normal lower 
extremities.  The veteran denied tricked or locked knee 
during these examinations.  

Post service treatment records show a diagnosis of left 
greater than right patellofemoral/patellar tendonitis in 
September 2003.  The record shows also a diagnosis of 
bilateral meniscus tears.  

In this case, the Board is presented with conflicting 
opinions regarding the etiology of the veteran's disability.  
In favor of the veteran's claim, in October 2006, M.J.S., 
noted that he had treated the veteran for knee problems since 
September 2003 and that he had a history of an injury to his 
knees while playing soccer in service.  M.J.S. noted that it 
is apparent from the history, and it was apparent at that 
time in September 2003, that there was a direct relationship 
with his ongoing knee pain and the injury he sustained during 
his soccer participation while in service.  In June 2008, 
C.G.S., opined that the combination of the accumulative 
stress and strain from being a helicopter pilot as well as 
the incidents that occurred while doing physical training 
including soccer while in service have resulted in the 
progressive degenerative condition of the veteran's knees.  
C.G.S. noted that treatment should be covered as a medical 
condition that resulted from the veteran's service. 

However, the June 2006 VA compensation and pension examiner 
opined that the veteran's current bilateral knee condition is 
not caused by or a result of the knee condition seen for 
during service.  She noted that these conditions were not 
related.  The examiner was an APRN-BC.  Also, in a July 2007 
VA compensation and pension opinion, the examiner noted that 
even though there is documentation of knee complaints in 
service, the type of complaints in service is not consistent 
with the current bilateral knee, which is bilateral meniscus 
tears.  The July 2007 examiner noted that meniscus tear 
symptoms will manifest as mechanical catching or locking 
along with loss of passive smooth motion of the knee, 
inability to squat or kneel, palpably popping on the joint 
line and some joint effusion.  The July 2007 examiner noted 
that swelling of the right knee was noted on one occasion in 
1984.  He noted that there were no swelling or other symptoms 
that would lead the examiner to suspect meniscus tear on the 
left or right.  Additionally, it was noted that, the veteran 
had none of these complaints in service.  The July 2007 VA 
examiner noted that the veteran currently has a diagnosis of 
meniscus tears bilaterally of the knees but, after review of 
the file and discussion with orthopedics, he opined that the 
current bilateral knee complaints are not related to the 
complaints of knee pain 15 years ago while in service.  The 
examiner was a NP-C.  

Based upon the cumulative record, the finds that service 
connection for a bilateral knee disability is warranted.  The 
Board finds that the more persuasive evidence indicates that 
the veteran's bilateral knee disability is attributable to 
service.  Service medical records show that the veteran 
injured his knee while playing soccer.  Knee strain was 
noted.  It was shown that the right knee was swollen, but the 
veteran had good range of motion.  Recurring left knee pain 
was noted in October 1988.  Overuse of the left knee was 
noted at that time.  The veteran was seen for right knee pain 
in May 1987.  Small effusion right knee and tenderness right 
patella was noted.  Traumatic synovitis was diagnosed.  
M.J.S., a physician, noted in October 2006 that it is 
apparent from the history, and it was apparent at that time 
in September 2003, that there was a direct relationship with 
his ongoing knee pain and the injury he sustained during his 
soccer participation while in service.  C.G.S., also a 
physician, opined in June 2008 that the combination of the 
accumulative stress and strain from being a helicopter pilot 
as well as the incidents that occurred while doing physical 
training including soccer while in service have resulted in 
the progressive degenerative condition of the veteran's 
knees.  

The Board finds the opinions of M.J.S. and C.G.S. to be more 
probative as to the issue of the veteran's disability to 
service.  In this regard, the Board finds the opinions of the 
VA examiners to be unconvincing.  The June 2006 VA 
compensation and pension examiner opined that the veteran's 
current bilateral knee condition is not caused by or a result 
of the knee condition seen for during service and the July 
2007 VA examiner noted that the veteran currently has a 
diagnosis of meniscus tears bilaterally of the knees but that 
the current bilateral knee complaints are not related to the 
complaints of knee pain 15 years ago while in service.  The 
Board notes that the July 2007 examiner noted that even 
though there is documentation of knee complaints in service, 
the type of complaints in service is not consistent with the 
current bilateral knee, which is bilateral meniscus tears.  
However, the Board notes that although bilateral meniscus 
tear has been diagnosed, post service treatment records also 
show a diagnosis of left greater than right 
patellofemoral/patellar tendonitis in September 2003.  It is 
also important to note that the opinions were filed by an 
APRN-BC and NP-C rather than a medical doctor.  

The Boards finds that it is more likely than not that the 
veteran's current bilateral knee disability is due to the in-
service manifestations.  The Board has weighed and balanced 
the evidence of record.  The Board finds that there is 
persuasive evidence establishing a nexus to service.  
Accordingly, service connection is granted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for traumatice degenerative changes of the 
lumbosacral spine is granted.  

Service connection for bilateral knee disability is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


